Case 21-51596-pwb Doc 15-1 Filed 04/15/21 Entered 04/15/21 10:53:28 Desc
               Affidavit attachment to Schedule A/B DEED
                                                    Page B:
                                                         1 of 6 P: 00627
                                                            58406
                                                               0212212021 04'.00 PM Pgs: 6 Fe€s: $25.00

                                                               Tlana P Game( Clerl(   otsup€rlorcourt
                                                               Gwlnnatl couniy, GA

                                                               ERECOROEO
                                                               oFlle Pa lclpant lD3:0712390761,

 PREPAREDBY:

 Kathy Raydean Rodgcrs
 2275 Clynmoo.e   Dri!c                                                   adC., Orir-Col{
 Lav,rerceville, Oeorgia 30043                                              . llttbrrurrr.a.na.ldoql$t6,
                                                                          .{Od!i.d..llL- t ..,i. re-. a ri{
                                                                          h gi.*nd Ccrry &p6. Cout
 AFTER R.ECORDING RETURN TO:
 Ksthy Raydea! Rodgem
                                                                          *fli,r,"tt
                                                                           S:l|lfigt.5-
                                                                            JL- (             , )t      I
                                                                                                              c

 2275 Gllmnoorc Drivc
                                                                                                  L     l*_
                                                                                crr EFECo.t C-r.d C{r{..._
 Laurenceville, Ceoryia 30{N!


                                                     Space Above this Line   for Recorder's [Jse


       Affidavit and Verified Claim in Support of
            Secured Interest in Real Property
        ALL TIIAT LAND SITUATE        TN   CWINNETT COLNTY, LAWRENCDVILI,I',
        GEORGIA viz:

 ALL THAT TRACT OR PARCEL OT LAND LYING AND BEINC IN LAND LOT 42 OT
 THn zfH olstRtct, cwINNEfi'couNTy, 6EoRotA, BETNG Lor 65, BLocK "A',
 IJNIT TWO, OLYIIWATER SIJtsDIVISION, AS PER PLAT RECORDED IN PLAT BOOX
 60. PAOti I58, GWINNE'IT COUNTY RECORDS, WHICH RECORDED PI.AT IS
 INCOROPORATED HEREIN AND MADE A PART TTEREOF BY REFERENCE.

 Being lhat parccl ol lard convcyed to Kat}y R. Rodgers tiom Richpon Propertils, lnc. by that
 detd dated 05/02n995 and recorded 05/18/1995 in Deed Book I 1314, at Page 312 ofthc
 OWI^*N[T'I Courty. OA Public Registry.
 'tax Map Reference: R7042 057




                                           Page   I of6
Case 21-51596-pwb Doc 15-1 Filed 04/15/21 Entered 04/15/21 10:53:28 Desc
                                         DEED B:
               Affidavit attachment to Schedule A/B
                                                  58406Page   2 of 6OA22I2O21O4t0O PM
                                                         P: 0062A
                                         21D02368'l Page 2 of6




         PUBLIC NOTICE TO ALL PUBLIC AND PRIVATE
                        CONCERNS
                              Secured Interest in Real Property
          The undersigned has arl Eqldtable, Secued lnterest                     in the
                                                                        albredescribed Real
  P.opeity/Land and is itemized io the Atldavit below, which is paft of this instllnueot. 'llte
  undersigned's Equitable, Se!'ured Inlerest srcecds $842,657.00.


  ALL PROSPECTM BLIYEBS BEWARE,                           the undersigned's Equitable, SEcuied Inte.est in
  the efore-descdbed Real Property/Land must be sslisfied before any pellorl can obtain good,
  clcaD Marketablc Title to the aforc-described real prope.ty.           1lils   DOCL&{ENT CONSTRUCTS
  A   POSSESSORY INTEREST/'I,IEN                AND A PRESERVATION OF EQUI Y INTSREST IS
  I.IEREBY PI"ACED ON T1IE AFORE-DESCRIBED REAL PROPERTY, IN                                    A   FORM OT'
  CI"AIM OF LIEN 1'O EQUITABLE SECURED INTEREST,


       Duly Sworn Affidavit of Verified Claim in Support ofSecured
                                        Interest in Real Property

  STATE OT GEORGIA                  )
                                    )
  GWINNETT COUN-TY                  )

          I. the Affiant, who goes by ths epp€lhtioo, Kathy Raydean Rodgers, a living breafiing
  ilesh'ard-blood WomBI\ a Free Woman standing oo Gwinnett Counly. Georgie t}e land, noD-
  terril,orial to the Ilnited Ststes as   I result of llublic Notice   that Kalhy Raydeacr Rodgers, an

  American Stalc Narional. AL{horized Representative and Beneliciary of the               I(ATfiY   R,
  RODGERS TRUST, has exited atry and ull             lenirory ard/or Disrict(s)     and D€<ilared thal she has

  ertered the Unjo! ol'Ceorgia State, being ofsound oind, and over thc age of twenty-one,
 knowingly and willingly Declarcs and Duly aflirms, in accordauc€ with la\rs ofceorgia state, in
  good fsith, that rhe fouowing slatements aod facts" 8re true and cor€ct of 0le Aftiqfit's owD




                                                    Page 2   of 6
Case 21-51596-pwb Doc 15-1 Filed 04/15/21 Entered 04/15/21 10:53:28 Desc
                                         DEED B:
               Affidavit attachment to Schedule A/B     P: 00629
                                                      Page
                                                  58406     3 of 6 0212212021 0{:00 PM
                                         21D023681 Pag€ 3 of6



First-l{ond Knowledgc, undentasdin& snd bolief, does hereby solemnly dcclarc, and depose and
say:

l.     Th6t I, Kathy Raydean Rodgers, sm compelent               1() slate   the mstteE sct for'h herein;

2.     Thst I,    kthy    Raydea! Rodgers, have pc,rsonal knowledgg ofthe facts stated herein;

3.     That I, Ka&y Roydcar Rodge$, dccla& thst all the facts ststcd hercin                      6c truc, corrccl
       and ceitain, admissiblc as Evidmcc, ard          if calLd upon        as a Witncss I wiJl testify ro   fteir
       Vcracity;

4.     That I, Kathy REydsEn Rodgels. make this Duly Swom                    Aflidadr    aod Verilied Cluim
           in liuppon ofNotice ofsecured lntercst in RcEl Property i,l compliance with all
       applicable laws;

5.     That pursuarlt     1o   the Senatc Resolution 62, daled     April     17, 1933,   ofthe   73nd Congress,

       I   st Se$ion, Docuncnt 41,       knolr!   as Semte Dorumerlt 43 on F,agc thirreen hes            dcclarq,
       as lbllowsr

       "The ullimat€ ow[ership of all Fopcny is in &e Statc; individual s?+sllcd
       'bwrcrship" is only by virtue of covcmmcnt. i.e. law' amou ing to mere useri
       and us€ mirsl be in accordonce with low. and slbordinate to dre necessities ofrhe
       Slltc.'
5.     -l'hat
                        Kathy Raydeon Rodgerx, have a SecurEd Intciesl in the follo\linE
                8s s result I,
       Property/[rnd comGonly tnown asr 2275 Glynmoore Drive l-uwrcncevitle, Georgia
       30043, ni& a lcgal descdption of:


       At,L T}IAT LAND SITUA'IE              N    OWINNETT COTNIY. LAWRTNCEVIT-LE.
       GF,ORCIA viz:

       AI,,I. TI.IAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 42
       O}.THE ?'1I DISTNCT. GWINNETT coLN'ry, GEoR6IA. BEIN0 LoT 65. BLocK
       "A". UNIT 'IvO, GLYNWA]ER SUBDIVISION, AS I'ER PLATRECORDED IN
       PLAT BOOK 60, PACE I58, QWINNE'M COUNfi RECORDS, WHICTI
       RECORDED PLAT IS INCOROPOMTED HEREIN AND MADE A PAR'I'HEREOF
       BY REIiERENCE.




                                                  Page 3   of6
Case 21-51596-pwb Doc 15-1 Filed 04/15/21 Entered 04/15/21 10:53:28 Desc
               Affidavit attachment to Schedule
                                         DEED B:A/B   Page
                                                  58406     4 of 6OA22l2021O4t0O PM
                                                        P: 00630
                                                        21D02368'l Page 4 of 6




          Beirg thar parcel of land cooveyed to Katiy R. Rodgets liorn Richpslt I'rqpertics, Irc. by
          th.at deed dated 05/02n995 and recorded 05/18/1995 in Deed Book I l3l4,8t Page 312 of
          the   oWINNEfi      Counry,   cA   Public Registry.

          Tax Msp Refefedce: R7042 057

    6.    Thc followirrg expetditues/improverneotVmaintenalce wele made 6onr May 1995 to
          FebruaD' 15, 2021, that crcated the Securcd Possessory and Equitable Interes! iD tbe
          subject Foperty/laod:

   f, ,(PENDITUREATEM/IMPROI'EMET{T                        YEAN           cosT         LABOR

   Dnily UptoedMaintenance                              199J-2021       $136,500.00      xio.00

   lEstsllod    tar   nate Roorirg                         2044          $3.600.00     $r300.00

   RanSe                                                   2009          $1250.00       $250.00

   lnslsll Hot Water Heater                            2004 &2011        $4,800.00     $r,200.00

   Exterior Trim Pointirg                                  2016          $r.200.00      s450.00

   Interior Window Blinds                                  2017          $r,5t0.00      s850.00

   'liim afld Remove 'l'rees                                               $0.0t)      $4,500.00

   liollt ad    Roar Lardscaping                        1995-20?l        $6,000.00    $13,500.00

   Property Tal€s                                       1995"?020       $11$,98?.50      $0.00

   Property lnsuraoce                                   1995-1020       $34,375.00       $0.00

    1995 Note                                               1995        $e9rs7.00        $0.00

   1   995 C-losirg Costs                                   t995         $5,557.00       $0.00

   200] Note                                               2003         $r00,300.00      $0,00

   Closing eosts 2003                                      2003          $1.973.50       $0.00

   2006 Nole                                               2006         $40,127.00       $0.00

   TOTAL COSTS                                                          $575,?07.00      $0.00

   TOTAL LABOR                                                                        $2t,950.00




                                                  Page 4   of6
Case 21-51596-pwb Doc 15-1 Filed 04/15/21 Entered 04/15/21 10:53:28                                   Desc
               Affidavit attachment to Schedule
                                         DEED B:A/B   Page
                                                  58405     5 of 6 02,2212021
                                                        P: 00631                                     O4toO PM
                                                         21D023681 Paoo 5 of 6




    Resl Estate Val$e of thc Pror(|r$.                                                        $245,000,00

    Cmnd Tolal                                                                                $842,65?.00



 7.      'lllat I, K!-thy Raydeatr Rodgers" dcilar€ that I have Seculcd          Possessory aod F4uitable
 hlel,.:st in the aabre-dessribed pIopclry in the aBaunl qf: S8.12,65?.U);
 8.      That       l, Kathy Raydeao Rodge*, declaa thal I        h6ve used rcceipts wherc rec€ipts   \Nc.re

 Bvrileblr and bast estiflolc"s based oa nrcoory whers rcccipts wcre leckirg, or wete so old            as   lo
 have becn destroyedi

 9,       lhat I, Kathy Raydearr Rodge6, declate th&r I do NO'l'istent to sh{lrdon thig Sectrcd
 and   Equikble      l    eres in lhe Real Property aod tie Real Pmperry.
 10.     'Ihis S'xured         Possessory &nd Equitable lntcrest Total      is suhject to changg upon lhc
 rcmembrance             of the undersigned and upon the sutlsequont           expendhuleMmprovemefis/
 maintenance        o[   said I'ropcrry/Land.



 TURTHER        ATTIAM SAI'I'H NOT.
         I deslsro tndei llle penalty of hcaring false witncss bcfore Natue's God and Men as
 rq:ognizd uoderfte laws in and for Georgia slatc, thc Itus ofrhe Unhed             Srstes   olAmerica and
 the Lsw of Nationi, actiog with sincsre irrent, and         full stendhg in lolv, do hBewirh cc.tify   and
 slate that   tlc   loregoing contents ure true, conccl. complete, ce(aiB. admissiblc as evidencc, and
 nor intended to nrislead anyorle, srd that Kathy Raydeai Rodggrs exscutes this drali in
 accoidaoce     $ith fly best bowledge and understanding wi*rcut dishonor.




 Date: l:ehru$y 22, 2O2 I




                                                   Psge 5   of5
Case 21-51596-pwb Doc 15-1 Filed 04/15/21 Entered 04/15/21 10:53:28 Desc
               Affidavit attachment to Schedule A/B
                                          DEED B:     Page
                                                  58406     6 of 6 OZ2Z2O2'I od.t00 PM
                                                        P: 00632
                                                  21D023681 Page 6 of 6




 Ir   Wittress Whereof.




 Witncss Sjgnature                            Date: Februur, 22. 202 I




 Notsrf,,
 Notice: Use of Notqry shall aot be consnue.l agqi\st Declqratlt q$ adhesioh, indicla, ot
 submistion lo aqy /oreil:n donesti.:, ot n unictpal jrrirdic on or public venue.



 Subscribed and   swon to before mc

                                       2021

   '(rtt'ta.   t;-,.




 SEALI




                                           Pagc 6   of6
